Title: To Alexander Hamilton from Adam Hoops, 20 November 1798
From: Hoops, Adam
To: Hamilton, Alexander


New York, November 20, 1798. “… the Barracks at West point are in such order that with a few repairs they will afford comfortable winter quarters for at least three hundred men—and that a report was made not long since to the Secretary of war on the subject of repairs specifying such as were wanted. The new Barrack on Governors Island is nearly finished.… There are at West point about two hundred men (perhaps not full two hundred) and at New York about the same number—at each place about one half the men are of the first Regiment and one half of the Second—pursuing the idea of having the companies of the same corps together. There must be a removal of about two hundred men, by which the companies of the 1st Regt will be assembled at New York and the companies of the 2d Regt at West point or vice versa & Some of the officers of the 1st Regiment have families which are now comfortably settled at West point where there are even accomodations for more families. This would not be the case here.…”
